DETAILED ACTION
“Power Tools for Crimping or Cutting Objects and Methods of Assembly”
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendments submitted on 12/06/2021 have been entered. Claims 1, 3-5, 7, 19, and 21-29 have been amended; claim 30 is newly presented; claim 7 stands withdrawn; and claims 1-7 and 18-30 remain pending. 
Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 7, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on June 17, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Claim Objections
The claim objections set forth in the Non-Final Office Action (mailed 12/23/2021) have been overcome by the amendments to the claims (filed 03/23/2022). As such, the claim objections previously set forth are withdrawn. 
Claim Rejections - 35 USC § 112
	The 35 USC 112(b) rejection of claim 22 set forth in the Final Office Action (mailed 12/23/2021) has been overcome by Applicant’s amendments to the claims (filed 03/23/2022). As such, the 35 USC 112(b) rejection previously set forth is withdrawn. 
Allowable Subject Matter
Claims 1-7 and 18-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1, as presently recited, requires at least:
a tool housing defining a vent portion to enable airflow within the tool housing for cooling of the electric motor;
a frame portion urged against the interior of the tool housing and surrounding the vent portion, the frame portion being urged against the tool housing by cooperating with a component of the power tool within the tool housing, wherein the frame portion has an inner profile corresponding in shape to the exterior of the component which wedges the frame portion against the interior of the tool housing; and
a partition member configured to restrict passage of liquid water while permitting airflow therethrough, wherein the partition member is pinched between the interior of the tool housing and the frame portion such that the partition member extends across the vent portion for restricting ingress of liquid water into contact with electrical components within the tool housing while permitting airflow.
Independent Claim 23 requires the similar limitations:
a tool housing including a first housing part which defines a vent opening therethrough to allow airflow within the tool housing;
an electrical component located within the tool housing and including an electric motor and a pressure generating mechanism operable by the electric motor;
a membrane allowing through airflow therethrough but acting as a moisture barrier;
and a frame inside of the tool housing and supporting the membrane against and over the vent opening, the frame urged outward against the first housing part by cooperating with the electrical component located inward, wherein the frame has an inner profile corresponding in shape to the exterior of the electrical component which wedges the frame against the interior of the tool housing.
The closest prior art of record has been identified as Sakai (JP- 2010036260-A), as applied in the Non-Final Office Action (mailed 12/23/2021), in Sakai a frame portion (22b/23b) surrounding a vent portion (20/21) is urged against the interior of the tool housing by adhesive such as tape (Pg. 5, ¶5). 
Applicant has set forth the following argument regarding the previous application of Sakai -- “there is nothing on the interior side of the frame 23b urging the frame 23b against the rear housing 4. Instead, there is a gap between the interior side of the frame 23b and the assembly that includes electric motor 5. Similarly, there is nothing on the interior sides of the frames 22b urging the frames 22b against the rear housing 4. Instead, FIG. 4 of Sakai shows nothing on the interior sides of the frames 22b. Notably, FIG. 4 of Sakai also shows that the frames 22b are not between the housing 2 and the rear housing 4, which seems to contradict the Examiner's assertion that the frames 22b, 23b are pinched between the housing 2 and the rear housing 4.” This argument is found persuasive and the Office agrees that the frames (22b/23b) of Sakai are not wedged against the interior of the tool housing by a component/electrical component located on the interior of the tool housing. One of ordinary skill in the art would not have considered adding components to Sakai to wedge the frames against the outer housing absent impermissible hindsight upon review of the instant disclosure. Such an addition would likely impede the airflow within the housing of Sakai and would be counter to Sakai’s teaching that the frames are adhered to the housing with adhesive tape. For these reasons, the above limitations of claims 1 and 23 - when taken in consideration with all other limitations of these claims, as presently recited - are deemed to make a non-obvious contribution over the prior art of record.
Process claim 7 is drawn to a method of assembling a power tool; the power tool of this claim requires all limitations of allowable claim 1. Thus, method claim 7 has been rejoined and is in condition for allowance as well.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATIE L PARR whose telephone number is (303)297-4427. The examiner can normally be reached Monday - Thursday: 7:30 a.m. to 4:30 p.m. MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Katie L. Parr/Examiner, Art Unit 3725    

/SHELLEY M SELF/Supervisory Patent Examiner, Art Unit 3725